 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DARYL D. HENDERSON,                  )   No. CV 18-9247 MWF (FFM)
                                          )
12                      Petitioner,       )   ORDER TO SHOW CAUSE WHY THE
                                          )   PETITION SHOULD NOT BE
13         v.                             )   DISMISSED AS UNTIMELY
                                          )
14   SCOTT KERNAN, Secretary of           )
     California Department of             )
15   Corrections and Rehabilitations,     )
                                          )
16                      Respondent.       )
                                          )
17
18         On October 21, 2018, petitioner Daryl Henderson (“Petitioner”), a
19   California prisoner, constructively1 filed a Petition for Writ of Habeas Corpus by
20   a Person in State Custody (the “Petition”), pursuant to 28 U.S.C. § 2254, in the
21   Central District of California. (Docket No. 1.) The Petition challenges
22   Petitioner’s 2014 conviction in the Superior Court of Los Angeles County.
23   ///
24   ///
25         1
             A pro se petitioner’s relevant filings may be construed as filed on the date
26   they were submitted to prison authorities for mailing, under the prison “mailbox
     rule” of Houston v. Lack, 487 U.S. 266 (1988). Attached to the petition is a
27
     Proof of Service By Mail By Person In State Custody indicating that petitioner
28   submitted the petition to prison authorities for mailing on October 21, 2018.
 1   1.    LIMITATIONS PERIOD FOR FEDERAL HABEAS PETITIONS
 2         The present proceedings were initiated after the April 24, 1996, effective
 3   date of the Antiterrorism and Effective Death Penalty Act (“AEDPA”), ub. L.
 4   No. 104–132, 110 Stat. 1214 (1996). Accordingly, AEDPA’s timeliness
 5   provisions apply, including a one-year limitations period which is subject to both
 6   statutory and equitable tolling. See 28 U.S.C. § 2244(d)(1). For those prisoners
 7   whose convictions became final post-AEDPA, the one-year period starts running
 8   from the latest of four alternative dates set forth in 28 U.S.C. § 2244(d)(1)(A)-
 9   (D). See, e.g., Patterson v. Stewart, 251 F.3d 1243, 1245–47 (9th Cir. 2001).
10         Because Petitioner has not provided any basis to find otherwise, the Court
11   presumes that Section 2244(d)(1)(A), which governs the start date in most habeas
12   cases, applies here. Section 2244(d)(1)(A) provides that the one-year limitations
13   period “shall run from the latest of . . . the date on which the [petitioner’s
14   conviction] became final by the conclusion of direct review or the expiration of
15   the time for seeking such review.” Where, as here, a petitioner declines to seek
16   direct appeal of his conviction, his conviction becomes final when the period for
17   seeking direct review expires. See Gonzalez v. Thaler, 132 S. Ct. 641, 653-54
18   (2012). Here, Petitioner was sentenced on June 25, 2014. (Pet. at 2.) Petitioner
19   admits that he did not file a timely appeal with the California Court of Appeal or
20   seek a timely review by the California Supreme Court. (Pet. at 2-3.) Therefore,
21   Petitioner’s conviction became final on August 24, 2014, sixty days after the date
22   on which he was sentenced. See Cal. R. Ct. 8.308(a) (notice of appeal must be
23   filed “within sixty days after the rendition of the judgment or the making of the
24   order being appealed”). Thus, the one-year period within which petitioner was
25   permitted to file a federal habeas petition expired on August 24, 2015. Because
26   the Petition was not filed until October 21, 2018, it is untimely, absent statutory
27   or equitable tolling. See 28 U.S.C. § 2244(d)(1); Bell v. Barnes, 2013 WL
28   ///

                                                2
 1   5548621, at *4 (C.D. Cal. Oct. 4, 2013) (citations omitted) (finding that petition
 2   filed one day late is untimely).
 3   2.        STATUTORY TOLLING
 4             Title 28 U.S.C. § 2244(d)(2) provides that “[t]he time during which a
 5   properly filed application for state post-conviction or other collateral review with
 6   respect to the pertinent judgment or claim is pending shall not be counted toward
 7   any period of limitation under this subsection.” However, a petitioner is not
 8   entitled to statutory tolling where he initiates state habeas proceedings after the
 9   expiration of the federal one-year limitations period. See Ferguson v. Palmateer,
10   321 F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does not permit the
11   reinitiation of the limitations period that has ended before the state petition was
12   filed.” (citations omitted)).
13             As noted above, Petitioner has not provided any basis for the Court to
14   assume that the one-year limitations began running on any date other than when
15   his conviction became final. Thus, the one-year limitations period within which
16   Petitioner could challenge his conviction in federal court expired on August 24,
17   2015. Petitioner alleges that he filed a petition for writ of habeas corpus with the
18   Superior Court of Los Angeles County on August 19, 2016 (Pet. at 4). California
19   Court of Appeal records indicate that the earliest Petitioner filed any habeas
20   petition in the Court of Appeal or California Supreme Court was January 17,
21   2017.1 However, even using the August 19, 2016, filing date, Petitioner does not
22   appear entitled to any statutory tolling because “section 2244(d) does not permit
23   the reinitiation of the limitations period.”
24   ///
25         1
           The Court takes judicial notice of Petitioner’s state court records,
26 available on the California Court of Appeal website, http://appellatecases.court
   info.ca.gov/. See Porter v. Ollison, 620 F.3d 952, 955 (9th Cir. 2010) (noting that
27 federal courts may take judicial notice of state court records found on the
28 internet).
                                                 3
 1   3.    EQUITABLE TOLLING
 2         The AEDPA limitations period also may be subject to equitable tolling, if
 3   the petitioner shows that extraordinary circumstances beyond the petitioner’s
 4   control made timely filing of a federal habeas petition impossible and the
 5   petitioner has acted diligently in pursuing his rights. Holland v. Florida, 560
 6   U.S. 631, 649 (2010). The petitioner bears the burden of showing that equitable
 7   tolling is appropriate. Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002).
 8          Here, Petitioner has demonstrated neither that any extraordinary
 9   circumstances prevented him from filing a timely petition nor that he diligently
10   pursued his right to file. Accordingly, Petitioner has not shown that he is entitled
11   to equitable tolling.
12   4.    ORDER TO SHOW CAUSE
13         Under the allegations and facts of the Petition, Petitioner has not
14   demonstrated that he is entitled to a later start date of the limitations period.
15   Therefore, and because the Petition does not demonstrate any basis for tolling the
16   statute, or for setting aside the one-year limitation, the Court orders Petitioner to
17   show cause in writing within thirty (30) days of the date of this order why the
18   Petition should not be dismissed as time-barred. If Petitioner fails to provide a
19   timely response to this order, the Court will recommend that the Petition be
20   dismissed, with prejudice, as time-barred.
21         IT IS SO ORDERED.
22
23
24   DATE: November 2, 2018
25
26                                                        /S/ FREDERICK F. MUMM
                                                            FREDERICK F. MUMM
27                                                       United States Magistrate Judge
28
                                                4
